Citation Nr: 1128925	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  09-32 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a seizure disorder.

2. Entitlement to a rating in excess of 20 percent for residuals of a left shoulder gunshot wound (GSW) with history of muscle injury to Groups III and IV. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1971 to May 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran requested a Travel Board hearing in connection with this appeal.  He was scheduled for such in May 2011, but failed to report.

The matter of the rating assigned for the Veteran's residuals of a left shoulder GSW with history of muscle injury to Groups III and IV is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


FINDING OF FACT

A seizure disorder was not manifested in service or in the first postservice year, and a preponderance of the evidence is against a finding that any such disability is related to the Veteran's service.  


CONCLUSION OF LAW

Service connection for a seizure disorder is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).







REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A September 2008 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records have been secured.  The RO did not arrange for a VA examination because it was not warranted.  Absent any competent (medical) evidence suggesting that the Veteran has a seizure disorder that may be associated with his service, an examination to secure a medical nexus opinion is not warranted.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  He also has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (to include epilepsies) may be service-connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for epilepsies).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 
The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis related to a seizure disorder.  On March 1974 service separation physical examination, a clinical evaluation of his neurological system was normal, and he indicated he was in fair health.  In May 1974, he noted that he had undergone a physical examination more than three working days prior to his separation from service, and that to the best of his knowledge, there had been no change in his medical condition since his last separation examination.

Postservice treatment records consist of October 1985 to January 1990 records from the Texas Department of Corrections, which are silent for any complaints, findings, treatment, or diagnosis related to a seizure disorder, and VA treatment records.  The VA treatment records show that in January 1990, the Veteran's (then) spouse reported by telephone to the Beaumont Outpatient Clinic that the Veteran had been experiencing mini-like seizures.  Additional inquiry revealed he was a "heavy drinker" who had "cut way back lately and symptoms seem to correlate with when [patient] cut back."  It was recommended that the Veteran receive immediate evaluation in the emergency room.

In February 2001, the Veteran was seen for an initial evaluation at the Houston VA Medical Center.  It was noted that in January 2000, a telephone note had indicated he had questionable seizure activity possibly correlating with drinking.  The Veteran reported that he experienced numbness, paralysis on the left side; vision changes (spots) in both eyes; difficulty walking and talking; and dragging of the left leg, sometimes twice a day with symptoms lasting for a few minutes before resolving completely with no residual symptoms.  He reported further that this had been happening for years, and was now happening with increasing frequency but no worsening of symptoms.  He denied loss of awareness/consciousness during these episodes, and also denied a history of frequent headaches, dizziness, confusion or head trauma.  His complaints were discussed with the neurology clinic, and various diagnostic testing were conducted following their recommendation.  After a physical examination, the Veteran was noted to have had a routine physical examination, and he was to follow-up with the neurology clinic.

Subsequent VA treatment records are silent for any complaints related to a seizure disorder until July 2006 when the Veteran requested an appointment because of numbness on his left side.  He indicated this was a chronic problem that had been increasing in duration, and it was noted that he had been last evaluated for these symptoms in February 2001.  Although it was recommended that the Veteran seek urgent care for his symptoms, he declined.  From July to September 2006, multiple attempts were made to schedule the Veteran for an appointment.

In August 2007 the Veteran reported for a follow-up appointment.  It was noted that he had not been seen since February 2001.  He reported he was having the same episodes as those described in February 2001, except they were more frequent and happening once or twice a week, with symptoms resolving completely between episodes.  He also noted that he drank daily, so he could not tell if it was related to his alcohol consumption.  After a physical examination, questionable alcohol-related seizure disorder was assessed.  It was noted that that the Veteran had first reported these symptoms six years prior but was not worked up (diagnostic studies ordered then were not completed).  The Veteran underwent cardiac and pulmonary diagnostic testing in October and November 2007, and received follow-up treatment for findings reported from those tests.  He was not seen again for seizure-like complaints until June 2009 when he underwent an EEG.  

The impression on the Veteran's EEG was that it was slightly slow, suggesting the presence of a mild diffuse disturbance in cerebral function.  There were no focal or lateralizing features and no epileptic activity recorded.  The Veteran complained of intermittent left-sided numbness, with the onset occurring after injury to his left shoulder.  Each episode lasted at least 15 minutes and resolved completely.  There were no seizure-like activities.  Based on the presentation and sudden onset of symptoms, it was suspected that the Veteran suffered from recurrent transient ischemic attacks (TIAs); his risk factors for these recurrent attacks included his heavy tobacco use.

In July 2009, the Veteran was evaluated by the Neurology Clinic for possible seizure like activity.  He reported that his symptoms had started in the 1970s after he returned from Vietnam.  After reviewing the results from the June 2009 EEG, the neurologist stated he was in agreement with the findings reported therein.

The foregoing evidence suggests that the Veteran does have some sort of seizure disorder for which service connection may be granted if it was established that such disability is related to his service.  However, there is no evidence that it was manifested in service or in the first postservice year.  Consequently, service connection for a seizure disorder on the basis that it became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.

There is also no competent (medical) evidence in the record that relates the Veteran's seizure disorder to his service.  See 38 C.F.R. § 3.303.  His postservice treatment records only report the treatment of seizure-like complaints, and do not include opinions relating the Veteran's symptoms to his service.  In fact, they are more suggestive of the Veteran's seizure disorder being related to his heavy alcohol use, or of actually being recurrent TIAs related to other risk factors, including his heavy tobacco use.

The only evidence in the record relating his seizure disorder to his service is from the Veteran himself, but he has not offered any explanations as to how his seizure disorder may be related to his service.  Unexplained assertions from the Veteran that his disability is related to his service have little, if any, probative value.  The question of medical causation, to include the question of whether a disability is related to service, is a complex medical question.  While he may provide lay evidence of etiology, he does not cite to any medical texts or treatises that support his allegation of service causation; and he does not offer any explanation of rationale for such theory.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).

The Board notes that at the Veteran's July 2009 follow-up visit with the Neurology Clinic, he reported suffering from seizure-like episodes ever since his return from Vietnam in the 1970s.  See 38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  As was explained above, however, there is no evidence that the Veteran experienced seizure-like episodes in service, and the evidence of record is against a finding that that he has had seizures continuously since service.  In particular, his treatment records from the Texas Department of Corrections (TDC), which span the period from October 1985 to January 1990, are silent for any complaints, findings, treatment, or diagnosis related to a seizure disorder.  They do, on the other hand, reflect treatment for a variety of other complaints.  It is not plausible that various problems, some minor, at TDC would be documented while ongoing problems of such gravity as seizures would remain unnoted.  Therefore, the Board finds the Veteran's assertions of continuity of seizure symptoms to be self-serving (compensation-driven) and not credible.

In the absence of any competent evidence of a nexus between the Veteran's seizure disorder and his service, the preponderance of evidence is against this claim.  Accordingly, service connection for a seizure disorder must also be denied.


ORDER

Service connection for a seizure disorder is denied.


REMAND

In October 2008, the Veteran was afforded a VA examination to determine the current severity of his residuals of a left shoulder GSW.  A review of the examination report finds that it is rife with inconsistencies and inadequacies.  First, the examiner found that the muscle group involved was Group I, and discussed only the injury to and functional limitations of that muscle group.  However, the service-connected entity at issue is residuals of left shoulder GSW, including  Muscle Groups III and IV (but not I).  The RO considered the Veteran's claim for increase applying the criteria for rating under 38 C.F.R. § 4.73, Codes 5303 and 5304 (in which case the examination was inadequate in that it did not address those codes).  See July 2009 supplemental statement of the case (SSOC).  If, however, the examination finding that it is Muscle Group I that is involved is correct, revision of the original rating decision which awarded service connection for GSW residuals under 38 C.F.R. § 3.105 would be required.  

Furthermore, the examiner stated that the Veteran's left shoulder pain was relieved by Tylenol with codeine; however, in the history portion of the report, it was noted that the Veteran had stated he used to be given Tylenol with codeine, but not anymore.  Finally, the examiner also does not explain the rationale for his opinion that the Veteran's service-connected disability prevents him from performing physical and sedentary activities.  Significantly, in the history portion of the report, although it is noted that the Veteran reported difficulty keeping up with his normal work requirements because of the pain, he did not report any functional impairment from his disability.  As the United States Court of Appeals for Veterans Claims (Court) has held that once VA undertakes the effort to provide an examination, it must provide an adequate one, another VA examination is indicated.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Finally, the Court has held that "staged" ratings are appropriate in an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet App 505 (2007).  Thus, it is necessary to obtain all records of treatment the Veteran received for the residuals of his left shoulder GSW during the entire appeal period (i.e., those records not already associated with the claims file).

Accordingly, the case is REMANDED for the following:

1. 	The RO should ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for the residuals of his left shoulder GSW, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO should obtain complete records of all such treatment and evaluation from all sources identified. 

2. 	The RO should also arrange for the Veteran to be examined  by an orthopedist to determine the current severity of his service-connected residuals of a left shoulder GSW (with history of muscle injury to Groups III and IV).  Copies of the criteria for rating shoulder muscle injuries should be provided to the examiner for review and consideration (along with the claims file).  A complete medical history should be elicited, to include the medications (if any) used/ prescribed to treat this disability, and any tests or studies deemed necessary for a proper evaluation in this matter should be completed.  Based on an examination/ interview of the Veteran and review of his claims file (to include this remand), the examiner should provide opinions that respond to the following:

(a) Please identify the muscles groups involved.  The response to this question must cite to the historical and contemporaneous clinical data that support the conclusion, and must reconcile the previous findings that Muscle Groups III and IV were involved with the October 2008 Fee Basis examiner's finding that the Muscle Group involved is Group I.  

(b) Discuss pathology found and describe associated functional limitations in terms of the criteria in 38 C.F.R. § 4.73, Codes 5301-5305.   
(c)  Reconcile the Veteran's report that his left shoulder pain is relieved by Tylenol and codeine, with his report that his prescriptions for such medication have been discontinued (i.e., does he no longer require medication of such strength; does he no longer obtain relief for associated complaints; etc.). 

(d)  Express an opinion as to the expected effect of the Veteran's service-connected disability on his ability to work.

The examiner must explain the rationale for all opinions.

3. 	The RO should insure that the development sought is completed in its entirety, and then re-adjudicate the claim (to include consideration of 38 C.F.R. § 3.105, if appropriate based on examination findings).  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


